Citation Nr: 1200929	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  03-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from March to September 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2000 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2006 decision, the Board denied entitlement to service connection for a mental disorder claimed as schizoaffective disorder; denied entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the right hip; denied entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the right knee; and denied entitlement to an effective date earlier than March 28, 2000, for the grant of service connection for degenerative arthritis of the right hip and right knee. 

The Veteran appealed the claims to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, there was filed a Joint Motion for Remand (Joint Motion) for partial remand. 

In August 2008, the Court granted the Joint Motion, vacating and remanding that part of the Board's 2008 decision relating only to the issue shown on the first page of the present decision. 

In January 2009, the Board remanded the case for development as identified and specified in the Joint Motion.  Pursuant to the Joint Motion and Board's 2009 remand, an attempt was made to acquire additional service records, with negative results.  

Subsequently, the Board again denied the benefits on appeal in a June 2010 decision.  The Veteran appealed the claim to the Court, which granted another Joint Motion in July 2011.  As discussed below, the Board finds that further development is necessary in light of the instructions in the Joint Motion, as well as newly received evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a VA examination under the facts and circumstances of this case.

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the Veteran contends that his current schizoaffective disorder began during or is otherwise related to his active service.  

The evidence of record shows the Veteran underwent mental status evaluation in service.  His behavior was normal, he was fully alert and oriented, his mood was level, his thinking process was clear, his thought content was normal, and his memory was good.  It was found that he did not have a significant mental illness.  The remainder of the Veteran's service treatment records are silent for any complaints, diagnoses, or findings referable to any mental disorder.  His psychiatric examination at separation was normal, and no pertinent complaints were reported. 

The Veteran's service personnel records show that on July 11, 1974, he was a patient at a mental health clinic (MHC) at MEDDAC in Ft. Jackson, South Carolina.  Pursuant to the 2008 JMR and subsequent remand by the Board, another attempt was made to obtain those records, with a formal negative finding now of record.  His discharge from service was characterized as "under other than honorable conditions." 

In a July 1995 written statement, C.P., the Veteran's case coordinator at Orange County Mental Health Services, indicated that the Veteran had been treated by psychiatrists since July 1992.  It was C.P.'s impression that the Veteran was unable to pursue such business as getting a change of the status of his discharge on his own.  She also believed, from talking to him, that this discharge was a very big factor in his deteriorated mental status.  The injury and discharge process seemed obviously to have been extremely traumatic emotionally. 

In February 2000, after application to the Army Board for Correction of Military Records, he was issued an amended DD Form 214, reflecting that his character of discharge had been upgraded to "under honorable conditions (general)."  The narrative reason for separation was noted as "conduct triable by court martial." 

Medical records from the County of Orange Health Care Agency, Mental Health Services, dated from July 1992 to July 2001, show the Veteran was treated for and diagnosed with schizoaffective disorder. 

In January and October 2001 written statements, W.H., M.D. at Latino Psychological and Social Services, indicated that the Veteran had been under psychiatric care at his clinic since February 2000.  His diagnosis was schizoaffective disorder. 

VA outpatient treatment reports dated from April 2001 to January 2003 show the Veteran was treated for paranoid schizophrenia and schizoaffective disorder. 

In an October 2001 written statement, the Veteran's sister indicated that the Veteran was "harassed" in service, and his mental illness began in service. 

A February 2003 VA hospitalization reports show the Veteran was admitted and treated for social anxiety disorder. 

In a September 2004 written statement, a soldier stated the Veteran was abused in service.  He said he saw the Veteran as a patient in the hospital and realized there had been a big change in him.  He believed incidents in service changed the Veteran from who he had been. 

Finally, the Veteran submitted a letter from Dr. C.L.R., a licensed clinical psychologist, dated in December 2011.  In the letter, the doctor states that she reviewed the Veteran's claims file, including inpatient and outpatient treatment records, letters from the Veteran's friends and family, and the Board's 2010 denial of his claim.  She noted that there was a consensus that the Veteran suffers from chronic schizoaffective disorder.  She noted the letters from the Veteran's fellow soldier and sister that described changes in the Veteran's personality in service, as well as the 1995 letter from his mental health caseworker stating that his military experiences impacted him profoundly.  Further, the doctor noted that the Veteran participated in basic training without incident until his leg was broken in April 1974.  The two incidents for which he was disciplined and discharged occurred within 48 hours of his release from the hospital for treatment of the broken leg.  The above observations suggest that the Veteran was significantly affected by both his injury and his experience of the Army's authority.  Moreover, the nature of his symptoms strongly suggests that he remains significantly affected by these experiences.  

In sum, the doctor concluded that the Veteran has had schizoaffective disorder at least since 1992.  Given that he sought help at the Mental Health Clinic in 1974 and others noticed a marked change in his demeanor around the same time, it is more likely than not that he was experiencing prodromal and/or depressive symptoms before he left military service.  Further, it is evidence from the content of his delusions and auditory hallucinations that he remains preoccupied with and greatly troubled by his experiences in the Army.  This preoccupation has aggravated the course of his illness by virtue of its negative influence on some of his treatment decisions.  

Based on the documentation of in-service mental health treatment, behavioral problems during active service, and letters from friends and family noting a change in the Veteran's demeanor during active service, as well as the 1995 and 2011 opinions that his current schizoaffective disorder is related to those in-service problems, the Board finds that a VA examination is necessary to determine whether such a relationship exists.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA psychologist or psychiatrist to determine whether the Veteran's current schizoaffective disorder was incurred during active service.  Any and all studies deemed necessary, including psychological examination and/or testing, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should be requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more) that the Veteran's schizoaffective disorder was incurred during or as a result of service, or whether such incurrence or causation is unlikely (i.e., a probability of less than 50 percent).  The examiner should specifically comment on the in-service injury, subsequent behavioral problems, and letters from friends and family noting behavioral changes in service, as well as the 1995 and 2011 opinions that the Veteran's schizoaffective disorder is related to active service.  The examiner must provide an explanation for the opinion reached.

b.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board

2.  When the development requested has been completed, the claim should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

